UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG 1 5 2003

(Reference: Hotline Complaint Number

I am writing in response to your facsimile dated March 3, 2003 transmitted to Ms. Sandra
Holding-Hinton, Hotline Operations Director, Office of the Inspector General, U.S. Department
of Education, concerning alleged violations of the Individuals with Disabilities Education Act
(IDEA) by the
School District and the Washington Office of the Superintendent of Public
Instruction (OSPI). Your correspondence was forwarded to the Office of Special Education
Programs (OSEP) for review.
OSEP is responsible for administering IDEA, which provides financial assistance to State
educational agencies (SEAs) and through SEAs to local educational agencies (LEAs) to assist
States in making available a free appropriate public education (FAPE) to all eligible children
with one or more of thirteen disabling conditions as defined in the regulations implementing Part
B of IDEA Part B) (copy enclosed). Under the Part B regulations, parents of children with
disabilities have two separate means available to them for resolving disputes with public
agencies concerning the education of their children -- i.e., (1) the State complaint resolution
system required in §§300.660-300.662 and (2) the impartial due process hearing system required
in §§300.506-300.513. States also are required to have mediation available at a minimum when
a due process hearing is requested. According to your correspondence, you have already
exercised your rights to the State complaint resolution system and due process hearing under
IDEA.
The IDEA regulations do not contain a mechanism for review of a State's decision when a
Complainant is dissatisfied with the SEA's resolution of a complaint. Although we have no
specific knowledge of Washington State law, we note that in a number of final State agency
actions, that action may be appealed under the State's administrative procedures law. Part B of
the IDEA does not provide for an OSEP review of individual State-level complaint decisions or
due process hearings.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 2 0 2 0 2
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

In your complaint, you raise the issue that some of the records on your children maintained by
the school "contain errors, inaccurate or fraudulent information." Under IDEA, a parent who
believes that information in education records is "inaccurate or misleading" may request that the
agency that maintains the information amend the records. The agency has a reasonable period of
time to amend the records, and if it does not, must notify you of its refusal to do so, and offer you
the right to a hearing. See 34 CFR 300.567.
In your complaint, you also raise concerns with the Washington OSPI's general supervision of
the S c h o o l
district. As you may know, the Department has a responsibility to monitor a
State's compliance with the IDEA. Among the many statutorily mandated areas that the
Department monitors is the State's general supervision of its local school districts' educational
programs for students with disabilities. Washington, in response to a Department Monitoring
Report and a self-assessment by the State and its stakeholders, submitted an Improvement Plan
(IP) that requires reports to outline evidence of progress on the IP. One of the areas addressed in
the IP is the State's general supervision of local school districts. The State's most recent report
(April 2002) indicates that the State is implementing a new monitoring system of its school
districts. The next semi-annual report, which should describe the results of the new system, is
due in October, 2003. We will review that submission carefully to ensure that Washington is
carrying out its responsibilities for general supervision by ensuring that local school districts
comply with the requirements of the IDEA.
If this Office can be of assistance in the future, please feel free to contact Ms. Lucille Sleger,
OSEP's Part B contract for the State of Washington, at (202) 205-8104.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education
Programs
cc: Ms. Melissa Hall
Office of the Inspector General

